The State of Ohio, ex xrel, Edward C. Stanton, as County Prosecutor, after a demand made by George B. Harris, as a tax payer, brought this action originally against Charles B. Stannard, sheriff of Cuyahoga County to recover certain money.
It appears that Stannard and the board of county commissioners entered into an agreement whereby the Commissioners were to pay to Stannard, as sheriff, the sum of 50 cents per day for the keep of county prisoners. This sum was paid and it is alleged that the actual cost for the maintenance of the prisoners was a smaller sum, which the sheriff kept for his personal use and it is for the difference between these amounts that suit was filed to recover.
Section 2850 provides that the sheriff shall be allowed by the County Commissioners not less than forty-five nor more than seventy-five cents per day for keeping and feeding prisoners in jail. While 2996 GC. provides that no sheriff shall receive a salary exceeding six thousand dollars; the next section (2997) provides that in addition to the compensation and salary “ the county commissioners shall make allowance quarterly to each sheriff for keeping and feeding prisoners.”
The judgment for the sheriff in the Cuyahoga Common Pleas was affirmed by the Court of Appeals.
Harris, in the Supreme Court, contends:
1. That Section 2996 limits the compensatio nwhieh a sheriff may receive to $6000 per year.
2. That the term “Keeping and feeding of prisoners” was never intended to be a matter of profit but one of the duties for which he is to receive his public salary and no other amount.